DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response to the quayle action filed on 03/15/22 has been fully considered and made of record in the instant application. By this response, claims 1-5 are canceled and claims 6-11 are pending in the application. 

Allowable Subject Matter
Claims 6-11 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior arts of record neither anticipate nor render obvious all the limitations in the base claims 6 and 11. Specially, an inverter, comprising: a first source and a first drain which are in contact with and spaced from two ends of the first active layer, and a second source and a second drain which are in contact with and spaced from two ends of the second active layer, wherein the first drain is connected to the second source; 3wherein materials of the first active layer and the second active layer comprises semiconductor-type carbon nanotubes, the first barrier layer is an electrophilic film layer, and the second barrier layer is an electron donor film layer; wherein material of the first barrier layer comprises silicon nitride, and material of the second barrier layer comprises silicon oxide; and wherein the first barrier layer and the first 
The dependent claims being further limiting and definite are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THERESA T DOAN/               Primary Examiner, Art Unit 2814